Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
2.	An Examiner’s Amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this Examiner’s Amendment was given in an interview with attorney John A. Griffiths (reg# 57654) on 06/03/2021.

The application has been amended as follows: 
1. (Currently Amended) A method, by a processor, for intelligent design structure selection in a computing environment, comprising:

receiving a plurality of data representative of dwelling information associated with a plurality of users, wherein the dwelling information is monitored over a predetermined timeframe and is indicative of behavior patterns of the one or more users, and wherein the dwelling information includes portions for community preferences, financial preferences, characteristics of previous structures lived in by the one or more users, and maintenance or repair characteristics associated with an upkeep of the previous structures;

learning and evaluating levels of satisfaction and the behavior patterns of one or more of the plurality users having similar user profiles influencing the behavior patterns using one or more deep learning operations using a trained artificial neural network, wherein each portion of the dwelling information associated with the plurality of users is individually weighted according to weights defined by a respective one of the one or more of the plurality of users such that only those portions of the dwelling information that individually contributed to one or more predetermined thresholds according to the weights are selectively applied to the levels of satisfaction; and

cognitively suggesting one or more design structure solutions according to the levels of satisfaction and the behavior patterns.

8.    (Currently Amended) A system for intelligent design structure selection in an Internet of Things (IoT) computing environment, comprising:

one or more computers with executable instructions that when executed cause the system to:

receive a plurality of data representative of dwelling information associated with a plurality of users, wherein the dwelling information is monitored over a predetermined timeframe and is indicative of behavior patterns of the one or more users, and wherein the dwelling information includes portions for community preferences, financial preferences, characteristics of previous structures lived in by the one or more users, and maintenance or repair characteristics associated with an upkeep of the previous structures;

learn and evaluate levels of satisfaction and the behavior patterns of one or more of the plurality users having similar user profiles influencing the behavior patterns using one or more deep learning operations using a trained artificial neural network, wherein each portion of the dwelling information associated with the plurality of users is individually weighted according to weights defined by a respective one of the one or more of the plurality of users such that only those portions of the dwelling information that individually contributed to one or more predetermined thresholds according to the weights are selectively applied to the levels of satisfaction; and

cognitively suggest one or more design structure solutions according to the levels of satisfaction and the behavior patterns.

15.    (Currently Amended) A computer program product for intelligent design structure selection by a processor, the computer program product comprising a non-transitory computer-readable storage medium having computer-readable program code portions stored therein, the computer-readable program code portions comprising:

an executable portion that receives a plurality of data representative of dwelling information associated with a plurality of users, wherein the dwelling information is monitored over a predetermined timeframe and is indicative of behavior patterns of the one or more users, and wherein the dwelling information includes portions for community preferences, financial preferences, characteristics of previous structures lived in by the one or more users, and maintenance or repair characteristics associated with an upkeep of the previous structures;

an executable portion that learns and evaluates levels of satisfaction and the behavior patterns of one or more of the plurality users having similar user profiles influencing the behavior patterns using one or more deep learning operations using a trained artificial neural network, wherein each portion of the dwelling information associated with the plurality of users is individually weighted according to weights defined by a respective one of the one or more of the plurality of users such that only those portions of the dwelling information that individually contributed to one or more predetermined thresholds according to the weights are selectively applied to the levels of satisfaction; and

an executable portion that cognitively suggests one or more design structure solutions according to the levels of satisfaction and the behavior patterns.


Reasons for Allowance
3.	The following is an examiner’s statement of reasons for allowance: 
Applicants’ amendments and arguments in support of limiting features requiring the particular enumerated types of “dwelling information” for a plurality of users that have been monitored as recited and constitute behavior patterns for those users as recited, such that levels of satisfaction for the users is determined by a learning process and selective application of the different types of dwelling information as conditioned upon contribution to a predetermined threshold, have been deemed persuasive.  The cited prior art of record does not teach anything to this effect.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHOURJO DASGUPTA whose telephone number is (571)272-7207.  The examiner can normally be reached on M-F 8am-5pm CST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571 272 9782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHOURJO DASGUPTA/Primary Examiner, Art Unit 2174